People v Caceres (2017 NY Slip Op 08281)





People v Caceres


2017 NY Slip Op 08281


Decided on November 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2016-00030
 (Ind. No. 2723-14)

[*1]The People of the State of New York, respondent,
vAlejandro Caceres, also known as Alejandro Caceres-Hernandez, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Emily Constant, Acting District Attorney, Riverhead, NY (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Ambro, J.), rendered October 13, 2015, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543; People v Harris, 61 NY2d 9, 17). Contrary to the defendant's contention, certain postplea assertions of innocence attributed to him in the presentence report did not call into question the voluntariness of the plea and did not obligate the County Court to conduct any further inquiry (see People v Maldonado, 144 AD3d 706, 707; People v Martinez, 129 AD3d 1106, 1107; People v Pollidore, 123 AD3d 1058, 1059; People v Appling, 94 AD3d 1135, 1136).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court